Per Curiam.
Respondent, John A. Garvey, was notified by the Counsel for Discipline of the Nebraska State Bar Association on November 9, 1989, that he was the subject of complaints and was under investigation for the unauthorized practice of law. Respondent received notice from the Counsel for Discipline of the investigation of two complaints, one arising out of his representation of a defendant in the case of State v. McMahon in the Douglas County District Court, and the other arising out of his representation of a party in a civil case in the Douglas County Court. The basis of the complaints is that respondent’s license to practice law in Nebraska was suspended in 1986 for failure to pay Nebraska State Bar Association dues. The respondent acknowledges that he has represented approximately a dozen other clients on various matters since his return to the active practice of law in early 1989.
Pursuant to Neb. Ct. R. of Discipline 13 (rev. 1989), the respondent filed a conditional admission on June 4, 1990, at which time an investigation was pending but no formal charge had been entered against him. The respondent admits that his conduct constitutes a violation of his oath of office as an attorney and constitutes the unauthorized practice of law conditioned upon this court’s acceptance of the following terms: (1) that the court enter an order suspending him from the practice of law for a period of 6 months and allowing him to seek reinstatement thereafter; (2) that he volunteer to provide 50 hours of pro bono paralegal or research services to the Omaha Legal Aid Society, such offer subject to the acceptance and direction of the Omaha Legal Aid Society; (3) that he be permitted to function in a nonlawyer paralegal capacity for *738purposes of research or other paralegal functions to be performed for the Omaha Legal Aid Society; and (4) that he shall counsel with the Committee on Alcoholism and Drug Abuse.
The relator’s special prosecutor filed a declaration stating that, having reviewed the conditional admission and given all the facts and circumstances, the special prosecutor accepts the conditional admission as fair and just for all parties concerned.
The unauthorized practice of law by an attorney during a period of suspension is a serious matter that may warrant disbarment. See, State ex rel. NSBA v. Frank, 219 Neb. 271, 363 N.W.2d 139 (1985); State ex rel. NSBA v. Thierstein, 218 Neb. 603, 357 N.W.2d 442 (1984). Given the facts and circumstances of this case, however, we agree that suspension is an appropriate sanction.
It is therefore the judgment of this court that respondent, John A. Garvey, be, and hereby is, suspended from the practice of law in Nebraska for a period of 6 months, effective August 1, 1990. All other terms of respondent’s conditional admission are accepted and ordered.
Judgment of suspension.
White, J., not participating.